DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 22, 2022 is acknowledged and has been entered.  Claims 16-23 have been canceled.  Claims 13-15 and 24-27 have been amended.

2.	As before noted, Applicant elected the invention of Group II, claims 13-24, drawn to a method of treating cancer in a subject, said method comprising administering to the subject an immunosuppressive or immunoablative treatment and an engineered T cell expressing a CD19-specific chimeric antigen receptor (CAR).
	Additionally, Applicant has elected the species of the invention in which the CAR comprises an extracellular binding domain comprising the amino acid sequence of SEQ ID NO: 7 and wherein the CAR itself comprises SEQ ID NO: 15.

3.	Claims 2-15 and 24-27 are pending in the application.  Claims 2-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2021.

4.	Claims 13-15 and 24-27 have been examined.

Information Disclosure Statement
5.	The information disclosure filed March 22, 2022 has been considered.  An initialed copy is enclosed.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 13-15 and 24-27 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely March 26, 2019.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 22, 2021. 
Notably, at least part of the grounds of rejections of the claims under 35 U.S.C. §§ 112(a) or 112(b) have been withdrawn because Applicant has stated for the record that the antibody designated “alemtuzumab”, which is also known as “CAMPATH”, is the antibody having the CAS Registry Number 216503-57-0.  This particular antibody is at present available for use from commercial sources.  As noted in the preceding Office action mailed September 22, 2021, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing.1  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 13-15 and 24-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
	Claims 13-15, and 25-27, in particular, have been amended by the amending filed March 22, 2022.  At page 6 of the amendment Applicant has remarked that language of the claims, as presently amended, finds support in the originally filed application and that the amendment has not introduced any new matter.
Claim 13, as presently amended, recites the step of “administering to the human subject an immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody.”
	Claim 14, as presently amended, recites “wherein the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody allows from the selection and expansion of the engineered T-cells within the subject.”
	Claim 15, as presently amended, recites “wherein the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody comprises treatment with alemtuzumab.”
	Claim 25, as presently amended, recites “wherein the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody comprises treatment with at least one of fludarabine and cyclophosphamide.”
	Claim 26, as presently amended, recites “wherein the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody comprises treatment with fludarabine and cyclophosphamide.” 
	Claim 27, as presently amended, recites “wherein the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody comprises treatment with (i) alemtuzumab, and (ii) at least one of fludarabine and cyclophosphamide.”
	Contrary to Applicant’s contention it is submitted that the amendment has introduced new matter, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a), for the following reasons:
	Claim 13 recites, “wherein the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody allows from the selection and expansion of the engineered T-cells within the subject”; yet the only mention of “CD52” in the originally filed application is found in the disclosure in the paragraph at page 12, lines 10-17, which reads as follows:

In another embodiment, said method further comprises a step of genetically modifying said cell by inactivating at least one gene expressing one component of the TCR, a target for an immunosuppressive agent, HLA gene and/or an immune checkpoint gene such as PDCD1 or CTLA-4. In a preferred embodiment, said gene is selected from the group consisting of TCRalpha, TCRbeta, CD52, GR, PD1 and CTLA-4. In a preferred embodiment said method further comprises introducing into said T cells a rare-cutting endonuclease able to selectively inactivate by DNA cleavage said genes. In a more preferred embodiment said rare-cutting endonuclease is TALE-nuclease or Cas9 endonuclease.

The disclosure in this paragraph indicates that the disclosed method further comprises genetically modifying immune cells engineered to express the chimeric antigen receptor (CAR), as described by the preceding paragraph, such that at least one gene such as the gene encoding CD52 is inactivated.  This disclosure does not describe the claimed invention, namely a method of treating a CD19-expressing cancer in a human subject comprising administering to the human subject an immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody.  Moreover this disclosure does not describe the use of an anti-CD52 antibody as constituting it is entirety an “immunosuppressive or immunoablative treatment” or even a part thereof, which is to be used in combination with the treatment using the disclosed engineered T cells expressing a CD19-specific CAR.  It follows then that the disclosure does not provide support for any of the dependent claims that presently are directed to “the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody”.
Notably in the paragraph at page 18, lines 4-27, there is a disclosure indicating that certain embodiments of the disclosed invention comprise the administration to a patient in conjunction with any number of “relevant treatment modalities”, which include “chemotherapy, radiation, immunosuppressive agents, such as cyclosporin [sic], azathioprine, methotrexate, mycophenolate, and FK506, antibodies, or other immunoablative agents such as CAM PATH [sic], anti-CD3 antibodies or other antibody therapies, cytoxin [sic], fludaribine [sic], cyclosporin [sic], FR506, rapamycin, mycoplienciic [sic] acid, steroids, FR901228, cytokines, and irradiation.”  However, this disclosure also does not provide the necessarily written support for the language of the claims as presently amended.  This is because, first of all, while “CAM PATH” is disclosed as an “immunoablative agent” to be used in conjunction with the disclosed engineered T cells expressing a CAR, it is not described as constituting or comprising part of an “immunosuppressive” treatment.2  Then, even though “CAM PATH” is a apparently a reference to a particular antibody that binds to CD52, the disclosure cannot be considered adequately supportive of the language of the instant claims, which are not so limited but are instead directed to an “immunosuppressive or immunoablative treatment comprising any of a plurality of anti-CD52 antibodies (and not necessarily “CAM PATH”).  With further regard to the use of an “immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody”, which comprises treatment with alemtuzumab, as presently recited by claim 15, while Applicant has contended that “alemtuzumab” is an alias used to refer to “CAM PATH”,3 apart from the above-mentioned disclosure in the paragraph at page 18, lines 4-27, as well as one other in the same paragraph (lines 17-21),4 there is no other mention of this antibody (using either designation) in the originally filed application.  Claims newly added by the preliminary amendment filed March 27, 2019 are drawn to a combination therapy comprising an engineered T cell expressing a CD19-specific CAR and an antibody or more particularly CAMPATH (see newly added claims 2 and 3), as well as a method of treating cancer in a subject in need thereof comprising administering to the subject an immunosuppressive or immunoablative treatment and an engineered T cell expressing a CD19-specific CAR, wherein the immunosuppressive or immunoablative treatment comprises “treatment with the CAMPATH antibody” (see newly added claims 13 and 15), but again there no other mention of “immunoablative agents such as CAM PATH” or an additional step by which such agents (and more particularly CAMPATH or any other antibody that binds to CD52) are administered to the subject in order to treat a CD19-expressing cancer in the subject in the originally filed application apart from the disclosure in the paragraph at page 18, lines 4-27.  To be clear, the disclosure provides written support for a method for treating a CD19-expressing cancer in a subject comprising administering to the subject the disclosed CD19-specific CAR-T cells in combination with “chemotherapy, radiation, immunosuppressive agents, such as cyclosporin, azathioprine, methotrexate, mycophenolate, and FK506, antibodies, or other immunoablative agents such as CAM PATH, anti-CD3 antibodies or other antibody therapies, cytoxin, fludaribine, cyclosporin, FR506, rapamycin, mycoplienciic acid, steroids, FR901228, cytokines, and irradiation.”  However, this method, which is described by the original application, is not equivalent to the presently claimed method, which comprises “administering to the human subject an immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody” and “administering to the subject an engineered T-cell expressing a human CD19-specific chimeric antigen receptor (CAR)”.5  For these reasons it is submitted that the amendment filed March 22, 2022 has introduced new concepts that are not adequately embraced by the specification as originally filed, including claim 1, thereby violating the written description requirement.
With further regard to claim 14, which as presently amended recites, “wherein the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody allows from the selection and expansion of the engineered T-cells within the subject”, it is noted that the specification discloses “the immunosuppressive treatment should help the selection and expansion of the T-cells according to the invention within the patient” (page 17, lines 8 and 9), but this disclosure does not serve to provide support for the language of the claim.  This is because the claim recites “the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody allows from the selection and expansion of the engineered T-cells within the subject”, whereas the disclosure merely discloses that “the immunosuppressive treatment should help the selection and expansion of the T-cells according to the invention within the patient”.  Thus, the originally filed application makes no mention of an immunoablative treatment, much less an immunoablative treatment comprising an anti-CD52 antibody, which “allows for the selection and expansion of the engineered T-cells within the subject.”  In fact the term “immunoablative” appears only once and there it is used to describe “immunoablative agents such as CAM PATH”, which are used in conjunction with the disclosed T cells to treat cancer in a subject (see the above-mentioned paragraph at page 18, lines 4-27).  Therefore, with particular regard to claim 14, it is again submitted that the amendment filed March 22, 2022 has introduced new concepts that are not adequately embraced by the specification as originally filed, including claim 1, thereby violating the written description requirement.
 Then, with particular regard to claims 25-27, while the specification, as originally filed, may well provide written support for a method for treating a CD19-expressing cancer in a subject comprising administering to the subject the disclosed CD19-specific CAR-T cells and additional treatment modalities or more particularly T cell ablative therapy comprising the administration of fludarabine, cyclophosphamide, or CAMPATH, it does not appear to describe the claimed invention, namely a method according to claim 13, which comprises “administering to the human subject an immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody”, wherein “the immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody” comprises treatment with “at least one of fludarabine and cyclophosphamide” (claim 25), “fludarabine and cyclophosphamide” (claim 26), or (i) alemtuzumab, and (ii) at least one of fludarabine and cyclophosphamide” (claim 27).  This is again because the specification, as originally filed, does not describe the invention as comprising “administering to the human subject an immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody”, but in addition this is because the specification appears to describe the use of fludarabine, cyclophosphamide, and CAMPATH only in the alternative:  “[in] a further embodiment, the cell compositions of the present invention are administered to a patient in conjunction with […] T cell ablative therapy using either chemotherapy agents such as, fludarabine, external-beam radiation therapy (XRT), cyclophosphamide, or antibodies such as OKT3 or CAMPATH” (page 18, lines 17-21).  Therefore, with particular regard to claims 25-27, it is again submitted that the amendment filed March 22, 2022 has introduced new concepts that are not adequately embraced by the specification as originally filed, including claim 1, thereby violating the written description requirement.

10.	Claims 13-15 and 24-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 10 of the amendment filed March 22, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
To begin, the claims are drawn to a method of “treating” a CD19-expressing cancer in a human subject.  Previously the “subject” to whom the claims were directed was a subject “in need thereof” and it was questioned whether or not the subject deemed in need of treatment might not be a subject at risk of developing cancer, as opposed to a subject having the disease to be treated using the claimed invention.  While Applicant has amended claim 1 to strike the recitation “in need thereof” the subject need not be a subject having a CD19-expressing cancer.  Accordingly the claims are broadly but reasonably construed as being drawn to a method intended for prophylactic use or in other words a method for preventing the development or onset of a CD19-expressing cancer in a human subject.  Notably the term “treating” is not expressly defined by the specification such that it is clear how the claims should be construed but in light of the disclosure at page 16, line 16 that in one embodiment the disclosed method is prophylactic,6 it is reasonable to presume that the claims encompass a prophylactical treatment.  However there does not appear to be an adequate description of the use of the claimed invention to prevent the development or onset of a CD19-expressing cancer in a human subject or even in an animal model and accordingly it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Furthermore, “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
Here, too, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Accordingly, even though the specification discloses that the disclosed invention may be ameliorative or curative, rather than prophylactic,7 such limitations must not be read into the claims.
Turning to other issues, the claims are drawn to a process comprising administering to a subject “an immunosuppressive or immunoablative treatment comprising an anti-CD52 antibody” but the specification does not appear to describe any antibody that binds to CD52, which is “immunosuppressive” and only describes a single anti-CD52 antibody, namely CAMPATH as being “immunoablative” or a constituent of “a T cell ablative therapy” (see page 18, lines 17-21).  It cannot be presumed that any given antibody that binds to CD52 is an antibody that is suitably used in practicing the claimed invention or an antibody that acts to destroy T cells.  For example, because the mechanism of action by which the anti-CD52 antibody CAMPATH-1 causes lymphodepletion occurs via two mechanisms, namely complement-dependent cytolysis (CDC) and antibody-dependent cellular cytotoxicity (ADCC), both of which are dependent upon the Fc effector domain of the antibody.8  Accordingly if a given anti-CD52 antibody lacks an Fc domain (e.g., an anti-CD52 scFv) it should not be expected that the antibody will be found capable of causing the depletion of T cells in a subject.
Furthermore, even though the “immunosuppressive or immunoablative treatment”  comprises an anti-CD52 antibody, as explained in the previous Office action mailed September 22, 2021,9 it is not clear what this treatment is or what effect must be caused thereby such that it might be immediately envisaged, recognized, or distinguished.10  Still, as also explained previously, even if it were known or immediately understood what effects must result from administering to the subject the claimed “immunosuppressive or immunoablative treatment”, such that it might be possible to screen pluralities of materially and/or structurally disparate molecule or compounds to determine which, if any, have the ability to cause those effects in the subject when administered to the subject, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “immunosuppressive or immunoablative treatments” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify such a treatment comprising an anti-CD52 antibody, which can be used in combination with the engineered T cell expressing a CD19-specific CAR to practice the claimed invention as intended to treat a CD19-expressing cancer in a human subject.  
According to claim 14, whatever it may be, the “immunosuppressive or immunoablative treatment comprising an anit-CD52 antibody” must be a treatment that “allows for the selection and expansion of the engineered T-cells within the subject”, but still what is this, if not solely the administration of an anti-CD52 antibody?  It is still not clear, particularly since the recitation by claim 14 is simply adds to a functional attribute to the description thereby of a substance that need not be composed of any particular material or have any particular structure or act by any particular mechanism to either suppress an element of the subject’s immune system or ablate some unspecified immune cells within the subject. 
Notably it cannot be predicted a priori whether any given substance is either “immunosuppressive” or “immunoablative” just because fludarabine, for example, has been found to have some properties.  Accordingly Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
Again, “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, as in that, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the materially, structurally, and mechanistically disparate “immunosuppressive or immunoablative treatments” that can be used in practicing the claimed invention to achieve the claimed therapeutic effect.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
According to the disclosure at page 18 immunoablative agents include CAMPATH, anti-CD3 antibodies, cyclophosphamide, fludarabine, cyclosporine, FK506, FR506, rapamycin, mycophenolic acid, steroids, FR901228, cytokines, and irradiation, but the claims are not so limited and it is not clear how or why any one or more of these agents is or should be regarded as representative of the genus of immunoablative treatments to be used in practicing the claimed invention as intended to treat cancer in a subject.  Clearly these different agents are composed of disparate materials and/or have markedly different structures; therefore there is no correlation between any one particularly identifying material or structural feature that is shared by these agents and at least a substantial number of other immunoablative treatments and their common utility or function (i.e., immunoablation).
Similarly while according to the disclosure at page 18 the immunosuppressive agents to be used in practicing the claimed invention include cyclosporin, azathioprine, methotrexate, mycophenolate, and FK506, it is not evident how or why any one or more of these agents as representative of the genus, as a whole.  Here again these different agents are composed of disparate materials and/or have markedly different structures; and therefore there is no correlation between any one particularly identifying material or structural feature that is shared by these agents and at least a substantial number of other immunosuppressive treatments and their common utility or function (i.e., immunosuppression).
Then, too, inasmuch as the claims are not limited to any one particular (known) “immunosuppressive or immunoablative treatments” such as a treatment with CAMPATH or OKT3, which are believed to be antibodies that binds to CD52 and CD3, respectively, but rather to any of a genus of substances that are only described as being either “immunosuppressive” or “immunoablative”, whatever these may treatments may be, they are actually only loosely described by their function.  Again it is not clear how this function is achieved since these “immunosuppressive or immunoablative treatments” act by no one particular mechanism and because it is not clear what element of the immune system is suppressed or which immune cells are ablated; but even it is not sufficient to describe a material that must be used in practicing the claimed invention by indicating only what it must be capable of doing.
 Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to suppress the activation of T cells, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding something that that has the ability to be either immunosuppressive or an immunoablative when administered to a subject, so as to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective; without that something, it is impossible to practice the invention. 
According to the disclosure the “immunosuppressive or immunoablative treatments” may be treatments with “antibodies”, but which antibodies?  It is entirely unclear and moreover it is not evident to which protein or biomarker an antibody that is to be used as an “immunosuppressive or immunoablative treatment” must be capable of binding, if it is to be effectively used in combination with the claimed genetically engineered T cells.  Presumably, inasmuch as whatever it may be, it must be immunoablative or immunosuppressive, it should not be an antibody that binds to a protein or biomarker on the surface of the engineered T cells.  This is because it would make little sense to administer to the subject such an antibody that causes the ablation or suppression of the same T cells that are administered to the subject in conjunction with the “immunosuppressive or immunoablative treatment” with the objective of treating a cancer in the subject – clearly doing so would be counterproductive and potentially deleterious.
Even if it might be presumed that the antibody must be an antibody that binds to a particular protein or biomarker such as CD52, which is not expressed by the claimed genetically engineered T cells, Applicant is reminded of the decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this instance the specification describes a single antibody having the designation CAMPATH, which is believed to be an antibody that binds to CD52, but inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally disparate antibodies, which need not even bind to CD52 or to the same epitope thereof as CAMPATH, CAMPTAH cannot be reasonably regarded as being adequately representative of the claimed genus as a whole.     
Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody (or any other substance or treatment such as fludarabine or irradiation) would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Again, while the “immunosuppressive or immunoablative treatments” may be a treatment with alemtuzumab, as in accordance with claim 15, for example, or a treatment with radiation, as in accordance with the disclosure at page 18 of the specification, in general, the “immunosuppressive or immunoablative treatments” to which the claims are directed need not be a treatment comprising the administration of any known or particularly disclosed agent (e.g., alemtuzumab or radiation), but from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

At best, given the disclosure, it might only seem obvious to try to develop “immunosuppressive or immunoablative treatments” that comprise an aniti-CD52 antibody, which can be administered in combination with the disclosed genetically engineered T cells expressing a CD19-specific CAR in order to effectively treat a CD19-expressing cancer in a human subject, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
While one could test a plurality of materially and/or structurally disparate molecules and compounds to determine which, if any, have the ability to  suppress an element of the immune system or ablate at least a subpopulation of immune cells, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Here, given the breadth of the claims and the comparably poor description of the “immunosuppressive or immunoablative treatments” that are to be used, it seems the actual inventive work of discovering or producing at least a substantial number of the claimed “immunosuppressive or immunoablative treatments” would be left for subsequent inventors to complete.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Here, since the claims are not necessarily limited to known materials having the properties of the “immunosuppressive or immunoablative treatments” and/or the “engineered T-cell expressing a CD19-specific CAR”, which is genetically modified to inactivate CD52, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

11.	Claims 13-15 and 24-27 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using a method for treating cancer expressing CD19 in a human subject, said method comprising administering to the subject alemtuzumab and an engineered cytotoxic T cell expressing a CD19 specific chimeric antigen receptor (CAR) comprising an extracellular ligand binding domain comprising the amino acid sequence of SEQ ID NO: 7, which specifically binds to CD19, a CD8 stalk (hinge) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, and an intracellular CD3 signaling domain comprising the amino acid sequence of SEQ ID NO: 11, or more particularly a CD19 specific CAR comprising the amino acid sequence of SEQ ID NO: 15, wherein the gene encoding CD52 in said T cell has been inactivated, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
	Beginning at page 11 of the amendment filed March 22, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice11), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given composition comprising an anti-CD52 antibody, which presumably acts to suppress the immune system or ablate immune cells in a human subject can be used in combination with a genetically engineered T cell expressing a CD19-specific CAR to treat a CD19-expressing cancer in the subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify materials or processes that can be administered to the subject as “immunosuppressive or immunoablative treatments” in combination with the disclosed CD19-specific CAR T cells in order to treat a CD19-expressing cancer in a human subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jena et al. (PLoS One. 2013; 8 (3): e57838; pp. 1-12; electronically published March 1, 2013) in view of Kügler et al. (Protein Eng. Des. Sel. 2009 Mar; 22 (3): 135-47) and in further view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61), WO2013059593-A1, and U.S. Patent Application Publication No. 20040043401-A1.	 
The claims are herein drawn to a method for treating cancer expressing CD19 in a human subject comprising administering to the subject a combination of the anti-human CD52 antibody CAMPATH (alemtuzumab) and a genetically engineered T cell expressing a chimeric antigen receptor (CAR) protein comprising an extracellular ligand binding domain that specifically binds to human CD19 comprising the amino acid sequence of SEQ ID NO: 7, which has been derived from anti-CD19 scFv antibody “4G7” by adjoining the light and heavy chain variable regions of the antibody with a peptide linker, which in turn are adjoined to a CD8 stalk (hinge) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, a CD28 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 11, and a CD3 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 10, wherein the gene encoding CD52 in said T cell has been inactivated (such that the T cells do not express CD52).
	Jena et al. teaches a chimeric antigen receptor protein comprising a scFv that specifically binds to human CD19, modified human IgG4 hinge and CH2-CH3 regions, and the CD28 (transmembrane and cytoplasmic) and CD3 (cytoplasmic) domains; see entire document (e.g., Figure 1 at page 2)12.  In addition Jena et al. teaches bispecific antibodies are used to target tumor cells expressing CD19 and redirected immune effector cells expressing, for example, CD3; see, e.g., pages 135 and 136.
	Jena et al. teaches the scFv was derived from anti-human CD19 antibody that is the anti-idiotype of antibody FMC63, but does not expressly suggest it might instead be derived from a different anti-human CD19 antibody or more particularly from an antibody designated 4G7. 
	The deficiency is remedied by the teachings of Kügler et al.  Kügler et al. teaches the derivation of an anti-human CD19 scFv from a murine monoclonal antibody designated 4G713; see entire document (e.g., the abstract).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have derived an scFv from anti-CD19 antibody 4G7 by adjoining the light and heavy chain variable regions of the antibody with a linker and then to have produced a human CD19-specific CAR protein comprising the scFv, modified human IgG4 hinge and CH2-CH3 regions, and the CD28 (transmembrane and cytoplasmic) and CD3 (cytoplasmic) domains.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have genetically engineered human T cells to express this CAR protein and to administer to a human subject having a cancer expressing CD19 a composition comprising these genetically engineered T cells in order to treat the cancer.
	Even so, neither Jena et al. nor Kügler et al. expressly teaches the gene encoding CD52 in the genetically engineered T cells expressing the CD19-specific CAR protein has been disrupted or inactivated such that the cells do not express CD52. 
	This deficiency is remedied by the teachings of Brentjens et al. and Kanda et al.  
	Brentjens et al. teaches effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of chemotherapy agents and radiotherapy and moreover the study described by Brentjens et al. teaches highlights the importance of preconditioning. The study, as described by Brentjens et al., included two cohorts of ALL and CLL patients, the first receiving no prior conditioning and the second receiving 1.5-3.0 g/m2 cyclophosphamide one day prior to receiving CD19-specific CAR (19-28z14) T cells; see entire document (e.g., the abstract).  Brentjens et al. teaches patients receiving cyclophosphamide showed greater CAR T cell persistence, as well as enhanced clinical activity (see, e.g., the abstract). 
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood15, but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
Yamaguchi et al. teaches the development of mice in which the gene encoding CD52 has been disrupted; see entire document (e.g., the abstract; and Figure 4 at page 855).  Yamaguchi et al. teaches that even though CD52 is expressed on the surface of immune cells, the disruption of the gene encoding CD52 generates no discernable phenotype in the immune system (see, e.g., the abstract), suggesting that the gene in T cells may be disrupted without consequence.
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Jena et al. and Kügler et al. but using genetically engineered cells that do not express CD52 as a consequence of the inactivation or disruption of the gene encoding CD52 as suggested by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Jena et al. nor Kügler et al. using genetically engineered T cells expressing the CD19-specific CAR but not expressing CD52 in combination with the anti-human CD52 antibody alemtuzumab.  This is because, as Brentjens et al. teaches, effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning and because according to Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have has a reasonable expectation of success because the teachings of Yamaguchi et al. suggest that disruption of the gene encoding CD52 in the T cells will not adversely affect their functionality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in human subjects (patients).
Still, none of the references so far mentioned expressly teaches the CAR comprises a human CD8 hinge and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, a human CD28 intracellular signaling domain comprising SEQ ID NO: 11 and a human CD3 intracellular signaling domain comprising SEQ ID NO: 10.
Nevertheless, these deficiencies are remedied by the teachings of WO2013059593-A1 and U.S. Patent Application Publication No. 20040043401-A1.
WO2013059593-A1 (Orentas et al.) teaches a polypeptide comprising the human CD8 hinge and transmembrane domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 13 (as set forth by the instant application); see entire document (e.g., SEQ ID NO: 33).
U.S. Patent Application Publication No. 20040043401-A1 (Sadelain et al.) teaches a polypeptide comprising the human CD28 intracellular signaling domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 11 (as set forth by the instant application), and a polypeptide comprising the human CD3 intracellular signaling domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 10 (as set forth by the instant application); see entire document (e.g., SEQ ID NO: 7 and SEQ ID NO: 14).
Accordingly, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Jena et al. and Kügler et al. but as modified per the suggestions of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al. using a CD19-specific CAR comprising  a CD8 stalk (hinge) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, a CD28 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 11, and a CD3 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 10.

16.	Claims 13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jena et al. (PLoS One. 2013; 8 (3): e57838; pp. 1-12; electronically published March 1, 2013) in view of Kügler et al. (Protein Eng. Des. Sel. 2009 Mar; 22 (3): 135-47) and in further view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61), WO2013059593-A1, and U.S. Patent Application Publication No. 20040043401-A1, as applied to claims 13-15 above, and further in view of Turtle et al. (Sci. Transl. Med. 2016 Sep 7; 8 (355): 355ra116; pp. 1-13).
	Claims 13 and 25-27 are herein drawn to the method according to claim 13 in which the immunosuppressive or immunoablative treatment comprises the administration to the subject of alemtuzumab and one or both of fludarabine and cyclophosphamide.
	Each of Jena et al., Kügler et al., Brentjens et al., Kanda et al., Yamaguchi et al., Orentas et al., and Sadelain et al. teaches that which is set forth in the above rejection.   
Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone, inducing 50% and 8% CRRs, respectively.
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Jena et al. and Kügler et al. but as modified per the suggestions of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al. by using a lymphodepleting preconditioning regimen comprising the administration to the subject of alemtuzumab and one or both of fludarabine and cyclophosphamide.  This is because it would be sensible to determine which regimen when used in conjunction with the genetically engineered T cell expressing a CD19-specific CAR is used with the greatest efficacy.  The T cells expressing the CAR will not be depleted following the administration of alemtuzumab because the cells do not express CD52, but inasmuch as it is always a common objective to optimize treatment methods, the addition of one or both of fludarabine and cyclophosphamide to the lymphodepleting preconditioning regimen should be investigated.  It might be expected that a preconditioning regimen that includes fludarabine will be found to be superior to a regimen using only cyclophosphamide since Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone; but regardless of the outcome of the investigation, because it is a common objective in the art to establish a treatment regimen that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit, it would have been immediately obvious to practice the claimed invention in light of the prior art’s teachings.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”

17.	Claims 13-15 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20130315884-A1, Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), and Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593) in further view of Kügler et al. (Protein Eng. Des. Sel. 2009 Mar; 22 (3): 135-47), WO2013059593-A1, and U.S. Patent Application Publication No. 20040043401-A1.
Applicant is reminded that as explained above claims 13-15 and 25-27 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, in this instance, because claims 13-15 and 25-27 are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure, the effective filing date of the claims is deemed the filing date of the instant application, namely March 26, 2019.  Therefore U.S. Patent Application Publication No. 20130315884-A1, which was published November 28, 2013, and where the application was filed May 13, 2013, is prior art.  
U.S. Patent Application Publication No. 20130315884-A1 (published November 28, 2013) (Galetto et al.) teaches a method for treating cancer expressing CD19 in a human subject, said method comprising administering to a human subject having the cancer a combination of an antibody that specifically binds to human CD52 or more particularly alemtuzumab and a genetically engineered T cell expressing a CD19-specific CAR, wherein the T cells have been modified so as to not express CD52 (i.e., the gene encoding CD52 is inactivated or its expression is suppressed); see entire document (e.g., the abstract; and paragraphs [0012], [0019], [0020], [0204], and [0276]). Galetto et al. teaches the CAR comprises an extracellular antigen binding domain derived from of the antigen-binding domain of a single-chain antibody (scFv),which comprises the light and variable fragments of a monoclonal antibody joined by a flexible linker, a hinge and transmembrane domain, and an intracellular domain comprising the intracellular signaling domain of CD3zeta, as well as one or more of the co-stimulatory intracellular signaling domains of CD28, OX-40 (CD134), and 4-1BB (CD137); see, e.g., paragraph [0004].  Galetto et al. teaches the lymphodepleting preconditioning therapy administered before the infusion of the T cells comprises administering to the subject alemtuzumab (CAMPATH) and any one or both of a number of other ablative therapies that include chemotherapy agents such as fludarabine and cyclophosphamide (see, e.g., paragraph [0204]).
Brentjens et al. teaches effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of chemotherapy agents and radiotherapy and moreover the study described by Brentjens et al. teaches highlights the importance of preconditioning. The study, as described by Brentjens et al., included two cohorts of ALL and CLL patients, the first receiving no prior conditioning and the second receiving 1.5-3.0 g/m2 cyclophosphamide one day prior to receiving CD19-specific CAR (19-28z16) T cells; see entire document (e.g., the abstract).  Brentjens et al. teaches patients receiving cyclophosphamide showed greater CAR T cell persistence, as well as enhanced clinical activity (see, e.g., the abstract). 
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood17, but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
	None of Galetto et al., Brentjens et al., and Kanda et al. expressly teaches a CAR having the precise structural features of the CAR to which the instant claims are directed.
	This deficiency is remedied by the teachings of the teachings of Kügler et al. WO2013059593-A1, and U.S. Patent Application Publication No. 20040043401-A1,  which are applied herein as follows:
	Kügler et al. teaches the derivation of an anti-human CD19 scFv from a murine monoclonal antibody designated 4G718; see entire document (e.g., the abstract).
WO2013059593-A1 (Orentas et al.) teaches a polypeptide comprising the human CD8 hinge and transmembrane domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 13 (as set forth by the instant application); see entire document (e.g., SEQ ID NO: 33).
U.S. Patent Application Publication No. 20040043401-A1 (Sadelain et al.) teaches a polypeptide comprising the human CD28 intracellular signaling domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 11 (as set forth by the instant application), and a polypeptide comprising the human CD3 intracellular signaling domain, which comprises an amino acid sequence that is identical to SEQ ID NO: 10 (as set forth by the instant application); see entire document (e.g., SEQ ID NO: 7 and SEQ ID NO: 14).
Accordingly, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Galetto et al., Brentjens et al., and Kanda et al. by administering to human subject suffering from a CD19-expressing cancer a population of genetically engineered T cells expressing the CD19-specific CAR but not expressing CD52 in combination with the anti-human CD52 antibody alemtuzumab. This is because Galetto et al. teaches a method for treating cancer expressing CD19 in a human subject, said method comprising administering to a human subject having the cancer a combination of an antibody that specifically binds to human CD52 or more particularly alemtuzumab and a genetically engineered T cell expressing a CD19-specific CAR, wherein the T cells have been modified so as to not express CD52, where Brentjens et al. teaches effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning and Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  Thus, it stands to reason that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in human subjects (patients).  Moreover, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Galetto et al., Brentjens et al., and Kanda et al., but as modified per the suggestions of the teachings of Kügler et al., Orentas et al., and Sadelain et al. using a CD19-specific CAR comprising an extracellular antigen binding domain comprising an scFv comprising SEQ ID NO: 7, a CD8 stalk (hinge) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, a CD28 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 11, and a CD3 intracellular signaling domain comprising the amino acid sequence of SEQ ID NO: 10.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat a CD19-expressing cancer in a human subject.


Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

19.	Claims 13-15 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,874,693 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61).
The claims of the patent are drawn to a CD19 specific chimeric antigen receptor (CAR), wherein the CAR comprises the amino acid sequence of SEQ ID NO: 15, and a method of treating cancer in a subject, said method comprising administering to a subject having cancer expressing CD19 a T cell expressing the CD19 specific CAR.
The claims of the patent do not specify that the T cell is a T cell is genetically modified to inactivate CD52; nor do the claims recite a step by which alemtuzumab, an immunodepleting anti-CD52 antibody, is administered to the subject.
These deficiencies are remedied by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al.
	Brentjens et al. teaches effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of chemotherapy agents and radiotherapy and moreover the study described by Brentjens et al. teaches highlights the importance of preconditioning. The study, as described by Brentjens et al., included two cohorts of ALL and CLL patients, the first receiving no prior conditioning and the second receiving 1.5-3.0 g/m2 cyclophosphamide one day prior to receiving CD19-specific CAR (19-28z19) T cells; see entire document (e.g., the abstract).  Brentjens et al. teaches patients receiving cyclophosphamide showed greater CAR T cell persistence, as well as enhanced clinical activity (see, e.g., the abstract). 
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood20, but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
Yamaguchi et al. teaches the development of mice in which the gene encoding CD52 has been disrupted; see entire document (e.g., the abstract; and Figure 4 at page 855).  Yamaguchi et al. teaches that even though CD52 is expressed on the surface of immune cells, the disruption of the gene encoding CD52 generates no discernable phenotype in the immune system (see, e.g., the abstract), suggesting that the gene in T cells may be disrupted without consequence.
Accordingly it is submitted that in view of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  To be clear, this is because, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method comprising administering to a subject having cancer expressing CD19 a T cell expressing the CD19 specific CAR to treat the cancer, but using genetically engineered cells that do not express CD52 as a consequence of the inactivation or disruption of the gene encoding CD52 as suggested by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method for treating the cancer in the subject by administering to the subject the genetically engineered T cells expressing the CD19-specific CAR, which do not express CD52 in combination with the anti-human CD52 antibody alemtuzumab.  This is because, as Brentjens et al. teaches, effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning and because according to Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have has a reasonable expectation of success because the teachings of Yamaguchi et al. suggest that disruption of the gene encoding CD52 in the T cells will not adversely affect their functionality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in subjects.
Notably the CAR comprising the amino acid sequence of SEQ ID NO: 15 is a CAR comprising an extracellular CD19 binding domain comprising the amino acid sequence of SEQ ID NO: 7, a CD8 hinge (stalk) and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 13, and an intracellular domain comprising the costimulatory intracellular signaling domain of CD28 comprising the amino acid sequence of SEQ ID NO: 11 and the activating intracellular domain of CD3z comprising the amino acid sequence of SEQ ID NO: 10.
Beginning at page 14 of the amendment filed March 22, 2022, Applicant has requested that this issue and each of the following nonstatutory obviousness-type double patenting rejections be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

20.	Claims 13 and 25-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,874,693 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61) in further view of Turtle et al. (Sci. Transl. Med. 2016 Sep 7; 8 (355): 355ra116; pp. 1-13).
	Claims 13 and 25-27 are herein drawn to the method according to claim 13 in which the immunosuppressive or immunoablative treatment comprises the administration to the subject of alemtuzumab and one or both of fludarabine and cyclophosphamide.
The claims of the patent are drawn to a CD19 specific chimeric antigen receptor (CAR), wherein the CAR comprises the amino acid sequence of SEQ ID NO: 15, and a method of treating cancer in a subject, said method comprising administering to a subject having cancer expressing CD19 a T cell expressing the CD19 specific CAR.
Each of Brentjens et al., Kanda et al., and Yamaguchi et al. teaches that which is set forth in the above rejection. 
Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone, inducing 50% and 8% CRRs, respectively.
Accordingly it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date to practice the claimed method but as modified per the suggestions of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al. by using a lymphodepleting preconditioning regimen comprising the administration to the subject of alemtuzumab and one or both of fludarabine and cyclophosphamide.  This is because it would be sensible to determine which regimen when used in conjunction with the genetically engineered T cell expressing a CD19-specific CAR is used with the greatest efficacy.  The T cells expressing the CAR will not be depleted following the administration of alemtuzumab because the cells do not express CD52, but inasmuch as it is always a common objective to optimize treatment methods, the addition of one or both of fludarabine and cyclophosphamide to the lymphodepleting preconditioning regimen should be investigated.  It might be expected that a preconditioning regimen that includes fludarabine will be found to be superior to a regimen using cyclophosphamide since Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone; but regardless of the outcome of the investigation, because it is a common objective in the art to establish a treatment regimen that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit, it would have been immediately obvious to practice the claimed invention in light of the prior art’s teachings.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
Therefore, it is submitted that in view of the teachings of Brentjens et al., Kanda et al., Yamaguchi et al., and Turtle et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

21.	Claims 13-15 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,896 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), as evidenced by Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5).
The claims of the patent are drawn to a combination therapy comprising: (a) administering an engineered T-cell comprising an inactivated CD52 gene, wherein the T cell express a chimeric antigen receptor (CAR) that specifically binds to CD19; and (b) administering an anti-CD52 antibody, wherein the anti-CD52 antibody is alemtuzumab.
The claims of the patent do not specify that the structure of the CAR that is expressed by the T cell.
This deficiency is remedied by the teachings of Brentjens et al.
As evidenced by Maher et al.21, Brentjens et al. teaches a second-generation CAR designated “19-28z), which comprises an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge (stalk) and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain; see entire document (e.g., the abstract; and page 4817).
Accordingly, it is submitted that in view of the teachings of Brentjens et al., it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

22.	Claims 13 and 25-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,896 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), as evidenced by Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) in further view of Turtle et al. (Sci. Transl. Med. 2016 Sep 7; 8 (355): 355ra116; pp. 1-13).
	Claims 13 and 25-27 are herein drawn to the method according to claim 13 in which the immunosuppressive or immunoablative treatment comprises the administration to the subject of alemtuzumab and one or both of fludarabine and cyclophosphamide.
The claims of the patent are drawn to a combination therapy comprising: (a) administering an engineered T-cell comprising an inactivated CD52 gene, wherein the T cell express a chimeric antigen receptor (CAR) that specifically binds to CD19; and (b) administering an anti-CD52 antibody, wherein the anti-CD52 antibody is alemtuzumab.
The claims of the patent do not recite a step by which the immunodepleting anti-CD52 antibody alemtuzumab is administered to the subject in combination with one or both of fludarabine and cyclophosphamide. 
As noted in the above rejection, this deficiency is remedied by the teachings of Turtle et al.  
Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone, inducing 50% and 8% CRRs, respectively.
Accordingly it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of practice the claimed method using the CD19-specific CAR described by Brentjens et al. by using a lymphodepleting preconditioning regimen comprising the administration to the subject of alemtuzumab and one or both of fludarabine and cyclophosphamide.  This is because it would be sensible to determine which regimen when used in conjunction with the genetically engineered T cell expressing a CD19-specific CAR is used with the greatest efficacy.  The T cells expressing the CAR will not be depleted following the administration of alemtuzumab because the cells do not express CD52, but inasmuch as it is always a common objective to optimize treatment methods, the addition of one or both of fludarabine and cyclophosphamide to the lymphodepleting preconditioning regimen should be investigated.  It might be expected that a preconditioning regimen that includes fludarabine will be found to be superior to a regimen using cyclophosphamide since Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone; but regardless of the outcome of the investigation, because it is a common objective in the art to establish a treatment regimen that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit, it would have been immediately obvious to practice the claimed invention in light of the prior art’s teachings.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
Therefore, it is submitted that in view of the teachings of Brentjens et al. and Turtle et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

23.	Claims 13-15 and 24-27 are directed to an invention not patentably distinct from claims 1-19 of commonly assigned U.S. Patent No. 10,517,896.  Specifically, although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided in the above rejections of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,517,896 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28).
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,517,896, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

24.	Claims 13-15 and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41, 45-53, and 57-70 of copending Application No. 16/361,438 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61).
The claims of the copending application are drawn to a method of treating a patient diagnosed with cancer using immunotherapy, the method comprising administering to the patient a genetically modified primary T cell comprising an inactivated gene, wherein the inactivated gene is a gene encoding CD52 that is inactivated by targeted mutagenesis, wherein the cell comprises a chimeric antigen receptor (CAR).
The claims do not specify the specificity or structure of the CAR; nor do the claims specify the method comprises a step by which the immunodepleting anti-CD52 antibody alemtuzumab is administered to the subject.
These deficiencies are remedied by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al.
Brentjens et al. teaches treating a patient (subject) diagnosed with cancer using immunotherapy comprising administering to the patient a CD19-specific CAR T cell, which a genetically engineered T cell expressing a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain22; see entire document (e.g., the abstract).  
Brentjens et al. teaches an effective CD19-specific CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of chemotherapy agents and radiotherapy and moreover the study described by Brentjens et al. teaches highlights the importance of preconditioning. The study, as described by Brentjens et al., included two cohorts of ALL and CLL patients, the first receiving no prior conditioning and the second receiving 1.5-3.0 g/m2 cyclophosphamide one day prior to receiving CD19-specific CAR (19-28z23) T cells; see, e.g., the abstract.  Brentjens et al. teaches patients receiving cyclophosphamide showed greater CAR T cell persistence, as well as enhanced clinical activity (see, e.g., the abstract). 
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood24, but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
Yamaguchi et al. teaches the development of mice in which the gene encoding CD52 has been disrupted; see entire document (e.g., the abstract; and Figure 4 at page 855).  Yamaguchi et al. teaches that even though CD52 is expressed on the surface of immune cells, the disruption of the gene encoding CD52 generates no discernable phenotype in the immune system (see, e.g., the abstract), suggesting that the gene in T cells may be disrupted without consequence.
Accordingly it is submitted that in view of the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al., the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  To be clear, this is because, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method comprising administering to a subject having cancer expressing CD19 a primary T cell expressing the CD19 specific CAR to treat the cancer, which have been genetically engineered cells so as to not express CD52 (as a consequence of the inactivation or disruption of the gene encoding CD52 by targeted mutagenesis), as suggested by Brentjens et al. in particular.  In addition it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of to practice the claimed method for treating the cancer in the subject by administering to the subject the genetically engineered T cells expressing the CD19-specific CAR, which do not express CD52 in combination with the anti-human CD52 antibody alemtuzumab.  This is because, as Brentjens et al. teaches, effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning and because according to Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have has a reasonable expectation of success because the teachings of Yamaguchi et al. suggest that disruption of the gene encoding CD52 in the T cells will not adversely affect their functionality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in subjects.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

25.	Claims 13-15 and 24 are directed to an invention not patentably distinct from claims 41, 45-53, and 57-70 of commonly assigned copending Application No. 16/361,438.  Specifically, although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided in the above rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over over claims 41, 45-53, and 57-70 of copending Application No. 16/361,438 in view of Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), and Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61).
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/361,438, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
26.	No claim is allowed.

27.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Toh et al. (Cell. Mol. Immunol. 2013 Sep; 10 (5): 379-82) reviews the immune regulation of CD52-expressing T cells.
	Poirot et al. (Cancer Res. 2015 Sep 15; 75 (18): 3853-64) teaches a process for manufacturing T cells deficient in expression of CD52, a protein targeted by alemtuzumab; Poirot et al. teaches the T cells do not mediate graft-versus-host reactions and are rendered resistant to destruction by alemtuzumab and that these characteristics enable the administration of alemtuzumab concurrently or prior to engineered T cells to support their engraftment.
Morris et al. (Blood. 2003 Jul 1; 102 (1): 404-6) teaches  the pharmacokinetics of alemtuzumab, which may be used for in vivo and in vitro T-cell depletion in preparation of patients for treatments with allogeneic transplantations.
Cooper et al. (Blood. 2003 Feb 15; 101 (4): 1637-44) teaches T-cell clones can be rendered specific for CD19 by engineering the cells to express a CD19-specific CAR and then administered to leukemia patients to provide for selective augmentation of the graft-versus-B-lineage leukemia effect.
 Kochenderfer et al. (Blood. 2010 Nov 11; 116 (19): 3875-86) teaches adoptive transfer of syngeneic T cells transduced with a chimeric antigen receptor that recognizes murine CD19 can eradicate lymphoma and normal B cells.
Chen et al. (Biol. Blood Marrow Transplant. 2013 Jan; 19 (1): 28-39) teaches prevention of acute graft-versus-host disease in a xenogeneic SCID mouse model using the humanized anti-CD74 antagonistic antibody milatuzumab; Chen et al. compares the effectiveness of milatuzumab to the anti-CD52 antibody alemtuzumab. 
Each of U.S. Patent Application Publication Nos. 20190216853-A1 and 20190216854-A1 teaches or suggests methods for treating cancer comprising administering to a subject having cancer expressing CD19 a genetically engineered T cell expressing a CD19-specific CAR in combination with an anti-CD52 antibody or more particularly with alemtuzumab.
WO2017093969-A1, U.S. Patent No. 11,034,749, and each of U.S. Patent Application Publication Nos. 20200332004-A1, 20200369773-A1, 20200247870-A1, 20180244748-A1, 20200223818-A1, 20200024342-A1, 20180162939-A1, and 20190336534-A1 teaches or suggests methods for treating cancer comprising administering to a subject having cancer expressing CD19 a genetically engineered T cell expressing a CD19-specific CAR in combination with an anti-CD52 antibody or more particularly with alemtuzumab.
Newly cited, Qasim et al. (Blood. 2015 Dec 3; 126 (23): 2046; Abstract 801; pp. 1-3) teaches a CD19-specific CAR T cell in which the expression of the gene encoding CD52 is disrupted, wherein the antigen binding domain of the CAR is derived from anti-CD19 antibody 4G7, as well a method comprising administering to leukemia patients the CAR T cells in conjunction with lymphodepleting quantities of fludarabine, cyclophosphamide, and the anti-CD52 antibody alemtuzumab.
Caux et al. (J. Exp. Med. 1996 Aug 1; 184 (2): 695-706) teaches the anti-CD19 antibody designated 4G7.

28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
July 15, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        2 The specification does not expressly define the terms “immunosuppressive” or “immunoablative” and moreover it does not indicate that these terms are synonymous.
        
        3 However as previously noted the disclosure does not use the term “alemtuzumab” (so it does not make it evident that the antibody identified as “alemtuzumab” is the same as the antibody referred to as “CAM PATH”.
        
        4 This other disclosure describing “CAM PATH” (or “CAMPATH”) reads as follows:  “In a further embodiment, the cell compositions of the present invention are administered to a patient in conjunction with (e.g., before, simultaneously or following) bone marrow transplantation, T cell ablative therapy using either chemotherapy agents such as, fludarabine, external-beam radiation therapy (XRT), cyclophosphamide, or antibodies such as OKT3 or CAMPATH”.
        5 Applicant is reminded that it cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith, 173 USPQ 679, 683 (CCPA 1972).  The specification, as originally filed, discloses administering to the patient any of a genus of “T cell ablative therapies” and it discloses one such therapy as comprising the administration of CAMPATH, but otherwise it fails to disclose the subgenus to which the claims are now directed, namely the administration of a immunosuppressive or immunoablative treatment comprising any given anti-CD52 antibody.
        6 This disclosure at page 16, line 16 reads as follows:  “Said treatment can be ameliorating, curative or prophylactic.”
        7 See, e.g., the disclosure at page 16, line 16.
        
        8 See, e.g., Hale (Cytotherapy. 2001; 3 (3): 137-43); see entire document (e.g., page 139). 
        
        9 See the discussion of the issue at pages 15-22 of the Office action mailed September 22, 2021.
        
        10 Yes, whatever it is, it comprises an anti-CD52 antibody, but what else?  If Applicant regards the invention as a method comprising administering an anti-CD52 antibody and engineered CD19-specific CAR T cells, then, it is suggested that claim 13 (and dependent claims) be amended to strike the reference to “an immunosuppressive or immunoablative treatment”.  If the treatment is or comprises something more than the administration of an anti-CD52 antibody then it is suggested that Applicant consider amending the claims to more clearly and particularly point out the material composition of the treatment and/or the effects that must be achieved upon its administration to the subject.
        11 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        12 For clarity with particular regard to claim 23 the cytoplasmic domain of CD28 of which the disclosed chimeric antigen receptor protein is comprised is an intracellular signaling domain; accordingly the protein described by Jena et al. comprises two intracellular signaling domains: the cytoplasmic domain of CD28 and the cytoplasmic domain CD3.
        
        13 Kügler et al. teaches the scFv was produced by adjoining the light and heavy chain variable regions of the antibody with a linker having the amino acid sequence (Gly4Ser)3 (see, e.g., Figure 3 at page 142).
        
        14 This is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        15 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.
        16 This is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        17 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.
        
        18 Kügler et al. teaches the scFv was produced by adjoining the light and heavy chain variable regions of the antibody with a linker having the amino acid sequence (Gly4Ser)3 (see, e.g., Figure 3 at page 142).
        
        19 This is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        20 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.
        21 Brentjens et al. cites Maher et al. as teaching the structural features of the CAR designated “19-28z” at page 4817. 
        22 Notably at page 4817 Brentjens et al. cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        23 This is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        24 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.